DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-9 and 15 in the reply filed on February 24, 2022 is acknowledged.  Claims 1-4 and 6-14 have been amended.  Claim 5 has been cancelled.  Claims 15 and 16 are newly added.  

Interview Summary

Examiner contacted Applicant's Attorney Miklos Gaszner on March 22, 2022 to request an election in Claim 1 to one species of heterologous C5-sterol desaturase, by selecting one of SEQ ID NO: 2, 4, 6, or 8 for examination, as this claim was amended in response to the Restriction Requirement of November 24, 2021.  Applicant's Attorney requested a written Restriction Requirement be mailed.

In view of Applicant’s amendments and request for a written Restriction Requirement, a new Lack of Unity Restriction/Election Requirement is set forth below.  

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, 6-9, and 15 drawn to a cholesterol-producing yeast cell.
Group II, claims 10-12, drawn to the use of a cholesterol-producing yeast cell.
Group III, claim 13, drawn to a process for reducing the amount of cholestera-7-enol and/or 
lanosterol in a sterol mix produced by a yeast cell.
Group IV, claim 14, drawn to a process for producing a sterol mix.
Group V, claim 16, drawn to a process for producing a sterol mix.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, in claim 1, please select a heterologous C5-sterol desaturase having at least about 90% identity to one of:
SEQ ID NO: 2;
SEQ ID NO: 4;
SEQ ID NO: 6; or
SEQ ID NO: 8.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a cholesterol-producing yeast cell comprising an enzyme having C5-sterol desaturase with at least about 90% identity to SEQ ID NO: 2, 4, 6, or 8, and its inherent properties, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adams et al. (US 2009/0183270; Published 2009 – Previously Presented).  
Adams et al. teach Candida dubliniensis comprising a protein having 57.2% identity to SEQ ID NO: 2 (see Adams et al. SEQ ID NO: 15525).  As Applicant has not provided a specific definition for “at least about,” the Candida dubliniensis comprising a protein having 57.2% identity to SEQ ID NO: 2 as taught by Adams et al. is interpreted as a cholesterol-producing yeast cell comprising an enzyme having a C5-sterol desaturase with “at least about” 90% identity to SEQ ID NO: 2, which would necessarily provide the inherent properties as claimed. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653